

113 S1959 IS: Quell Unnecessary, Intentional, and Encroaching Telephone Calls Act of 2014
U.S. Senate
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1959IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo criminalize the knowing use of commercial robocalls without the prior express written consent of the recipient, and for other purposes.1.Short titleThis Act may be cited as the Quell Unnecessary, Intentional, and Encroaching Telephone Calls Act of 2014 or the QUIET Act.2.Commercial robocalls(a)In
			 generalChapter 113A of title 18, United States Code, is amended
			 by adding at the end the following:2328.Commercial
				robocalls(a)DefinitionsIn
				this section—(1)the term
				automatic telephone dialing system has the meaning given the term
				in section 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a));(2)the term
				commercial robocall means a telephone call made for  the purpose of soliciting or encouraging the purchase or rental of, or investment or enrollment in, property, goods, or services, using an automatic telephone dialing system or an artificial or prerecorded voice;(3)the term
				prior express written consent means, with respect to the recipient
				of a commercial robocall, an agreement in writing that—(A)includes the
				signature of the recipient;(B)clearly
				authorizes the seller to initiate or cause to be initiated to the recipient a
				commercial robocall;(C)includes the
				telephone number to which the recipient authorizes the commercial robocall to
				be initiated; and(D)includes a clear
				and conspicuous disclosure informing the recipient that—(i)by executing the
				agreement, the recipient authorizes the seller to initiate or cause to be
				initiated to the recipient a commercial robocall; and(ii)the recipient is
				not required to sign the agreement, directly or indirectly, or agree to enter
				into the agreement as a condition of purchasing, renting, investing in, or enrolling in any property, goods, or
				services;(4)the term
				seller means the person on whose behalf a commercial robocall is
				initiated; and(5)the term
				signature includes an electronic or digital form of signature, to
				the extent that the form of signature is recognized as a valid signature under
				applicable Federal law or State contract law.(b)Prohibition(1)In
				generalIt shall be unlawful for a person within the United
				States, or a person outside the United States if the recipient is within the
				United States, to knowingly initiate a commercial robocall without the prior
				express written consent of the recipient.(2)ExemptionsParagraph
				(1) shall not apply to a telephone call—(A)that is made for
				emergency purposes;(B)that is made by or on
				behalf of a tax-exempt nonprofit organization;(C)(i)that is
				 made by a provider of commercial mobile radio service, as that term is defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto, to subscribers of the service; and(ii)for which the subscribers described in clause (i) are not charged; or(D)that delivers a
				message relating to health care made by, or on behalf of, a covered entity or a
				business associate of a covered entity, as those terms are defined in section
				160.103 of title 45, Code of Federal Regulations, or any successor
				thereto.(c)Criminal
				penaltiesAny person who violates this section shall be fined not
				more than $20,000 per violation, imprisoned for not more than 10 years, or
				both..(b)Technical and
			 conforming amendmentsPart I of title 18, United States Code, is
			 amended—(1)in the chapter
			 analysis, by striking the item relating to chapter 113A and inserting the
			 following:113A.Telemarketing2325;and(2)in chapter
			 113A—(A)in the chapter
			 heading, by striking fraud; and(B)in the table of sections, by adding at the
			 end the following:2328. Commercial
				robocalls..